Citation Nr: 9928731	
Decision Date: 10/04/99    Archive Date: 10/15/99

DOCKET NO.  97-34 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased (compensable) rating for right 
ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The veteran had active service from January 1952 to January 
1956.  

This matter comes to the Board of Veterans' Appeals (Board) 
from the Department of Veterans Affairs (VA) New Orleans 
Regional Office (RO) August 1997 rating decision which denied 
a compensable rating for the service-connected right ear 
hearing loss.


REMAND

The Board finds that the veteran's claim is well grounded in 
that it is capable of substantiation.  Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  This finding is based on his 
assertion the service-connected right ear hearing loss has 
increased in severity.  Proscelle v. Derwinski, 1 Vet. 
App. 629 (1992).  If a claim is well grounded, VA has a duty 
to assist the veteran in the development of facts pertinent 
to his claim, see 38 U.S.C.A. § 5107(b), which includes a 
thorough VA examination.  Hyder v. Derwinski, 1 Vet. App. 221 
(1991).

A review of the record reveals that the most recent VA 
audiological examination was performed in February 1996, at 
which time the veteran indicated that he had no complaints 
referable to his ears (other than that he had to turn up the 
TV volume a little bit and that his family was telling him to 
get hearing aids).  On examination, the average puretone 
threshold level in the right ear was 21 decibels; speech 
recognition using the Maryland CNC test was 94 percent 
correct.  

Medical records from T. Molony, M.D., reveal testing and 
follow-up treatment associated with hearing loss in October 
1996 and May 1997.

The Board notes that to rate disabilities arising out of 
service-connected hearing loss, a mechanical application of 
the rating schedule to the numeric values found on 
audiological examination is used.  Lendenmann v. Principi, 3 
Vet. App. 345 (1992).  

During a July 1999 Travel Board hearing, the veteran and his 
spouse testified that his hearing acuity had deteriorated 
since it was last examined by VA in February 1996.  
Specifically, they testified that he had great difficulty 
conversing with people in person and on the telephone, that 
he was unable to hear unless he knew that people were talking 
to him, and that he watched TV with the volume very high.  He 
testified that his hearing acuity was recently shown to have 
deteriorated by 15 percent, compared to his acuity in 
February 1996, and that he was issued hearing aids in June 
1999.  He stated that he had a hearing acuity evaluation and 
received treatment for an ear infection at a VA facility in 
July 1999.  

Where the veteran claims that a disability is worse than when 
originally rated, and the available evidence is inadequate to 
evaluate the current state of the condition, VA must provide 
a new examination.  Olsen v. Principi, 3 Vet. App. 480, 482 
(1992).  In view of the fact that the veteran was last 
examined by VA in February 1996, and he now claims an 
increase in severity of his right ear hearing loss, the Board 
is of the opinion that a thorough contemporaneous 
audiological examination of that disability is warranted.  
Green, 1 Vet. App. at 124.  

Moreover, as indicated during his July 1999 hearing, the 
veteran recently received treatment for his service-connected 
hearing loss disability at the VA Medical Center (MC) in New 
Orleans.  Thus, all available outstanding VA treatment 
records should be secured and associated with the veteran's 
claims folder.  Bell v. Derwinski, 2 Vet. App. 611 (1992) 
(when VA is on notice of the existence and relevance of 
evidence, it must obtain same prior to issuing a decision).

Finally, during the pendency of the veteran's appeal, the 
rating criteria under which diseases of the ear and other 
sense organs are rated was amended, effective June 10, 1999.  
38 C.F.R. § 4.85 et seq. (see 64 Fed. Reg. 25,202-10).  It is 
apparent that the RO did not have an opportunity to evaluate 
the claim pursuant to the newly-amended regulation, of which 
the version most favorable to him must be applied.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  Thus, 
further development of the medical evidence, to comply with 
the recently amended criteria, is required.  

In view of the foregoing and to ensure full compliance with 
due process requirements, this case is REMANDED for the 
following development:

1.  The RO should obtain from the 
veteran the names, addresses and 
approximate dates of treatment of all 
medical care providers who treated him 
for his service-connected hearing loss 
since February 1996.  After any 
necessary authorizations are obtained 
from the veteran, copies of all relevant 
VA or private reports of treatment (not 
already of record) should be obtained by 
the RO and incorporated into the claims 
folder, particularly all outstanding 
records from the New Orleans VAMC.

2.  The veteran should then be afforded 
a VA audiological examination to 
determine the extent and severity of his 
service-connected right ear hearing 
loss.  The examination report should 
include a description of the findings 
and associated functional impairment.  
The claims folder and the information 
necessary for the examiner to make 
findings concerning the rating of the 
veteran's service-connected hearing loss 
in accordance with the criteria 
effective June 10, 1999 (38 C.F.R. 
§ 4.85 et seq.) must be provided the 
examiner for review in conjunction with 
the examination.  

3.  The RO should then review the 
veteran's claim for increased rating for 
right ear hearing loss in accord with 
new criteria referable to diseases of 
the ear and other sense organs, 
38 C.F.R. § 4.85 et seq., applying the 
criteria most favorable to the veteran.  
Karnas, 1 Vet. App. at 312-13.

4.  The RO should again review the 
record, and specifically document 
consideration of 38 C.F.R. 
§ 3.321(b)(1).  See Floyd v. Brown, 
9 Vet. App. 88 (1996) (the Board is 
precluded from assigning an 
extraschedular rating in the first 
instance).

5.  The RO should carefully review the 
examination report and the other 
development requested above to ensure 
compliance with this remand.  If any 
development requested above has not been 
furnished, including any findings on 
examination, remedial action should be 
undertaken.  See Stegall v. West, 
11 Vet. App. 268 (1998).

If the benefit sought on appeal is not granted, the veteran 
and his representative should be provided a supplemental 
statement of the case and afforded an opportunity to respond.  
The case should then be returned to the Board for further 
appellate review.  The veteran has the right to submit 
additional evidence and argument on the matter remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	J. F. Gough
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


